Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)

STEP 1 is the claim to a Process, Machine, Manufacture or Composition of matter?
Claim 1 (and dependent claim 2-5) recites a method (i.e., process). Claim 6 recites a program (i.e., system). 
STEP2A Prone one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites “acquiring costume information regarding a costume that a plurality of users wants to wear at the destination, the plurality of users wishing to visit the destination; grouping users who are determined to match, based on the costume information of the plurality of users; and providing at least one user, out of the grouped users, with information on another user of the grouped users” (claim 1) which fall within the “Mental Processes” grouping as concepts performed in the human mind (including observation, evaluation, judgement, opinion). Each of the steps of acquiring, grouping, and providing are mental processes that can practically be performed in the human mind; therefore, the claimed limitation falls within the mental processes grouping, and the claim recites an abstract idea.
STEP2A Prone two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application because of the following: 
Claim 1 does not recite additional elements that integrate the abstract idea into a practical application. Claim 6 recites “A matching information providing program for making a proposal about an accompanying person at a destination”, which generally links the use of the judicial exception to a particular technological environment; therefore, the claim as a whole is no more than a drafting effort designed to monopolize the exception. 
STEP 2B Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following:
Claim 1 does not recite additional elements that integrate the abstract idea into a practical application. Claim 6 recites “A matching information providing program for making a proposal about an accompanying person at a destination, the matching information providing program causing a computer to:…” which is no more than a mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept”. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014). 
For the reasons above, claim 1 and 6 are rejected as being directed to non-patentable subject matter under 101. This rejection also applies to dependent claims 2-5. The additional limitations of the dependent claims are addressed below: 
Claims 2-4 recite the additional steps of downloading an application, selecting a costume, grouping based on selected costume, acquiring location, providing information, input visit information, providing visit information, which amount to no more that additional steps that can be performed in the human mind. Methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas." 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).
Claim 5 recites “wherein the costume is a costume for a character related to the destination” which is additional detail about the mental processes of the parent claim.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified exception (the abstract idea). Looking as the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adeyoola et al (US 20140176565 A1) hereafter Adeyoola.
Regarding claim 1, Adeyoola teaches a matching information providing method for making a proposal about an accompanying person at a destination, the matching information providing method comprising: acquiring costume information regarding a costume that a plurality of users wants to wear at the destination, the plurality of users wishing to visit the destination (Para 0975, The virtual fitting room provides personalized fitting information to the users, “virtual fitting room” is analogous to “destination”, “personalized fitting information” is analogous to “costume information”); grouping users who are determined to match, based on the costume information of the plurality of users (Para 0422, The linkage can also be among friends where information can be provided about what type of garments and what particular garments friends buy that are similar); and providing at least one user, out of the grouped users, with information on another user of the grouped users (Para 0425, It could for instance be that your friend has bought a dress and you get a recommendation to try the same or a similar dress). 
Regarding claim 5, Adeyoola teaches the matching information providing method according to claim 1, wherein the costume is a costume for a character related to the destination (Para 0972, The virtual fitting room may allow the user to search and filter the garments presented using different filter parameters, “garments” is analogous to “costume”, “virtual fitting room” is analogous to “destination”).

Claim 6 is the program claim corresponding to the method claim 1, and is analyzed and rejected accordingly.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Mitchell (https://www.liveabout.com/costume-design-apps-4145059) hereafter Mitchell.
Regarding claim 2, Adeyoola teaches the matching information providing method according to claim 1, wherein: the costume application allowing selection of the costume the person wants to wear (Para 0971, the user can dress the body model); and when the costume is selected using the costume application, grouping is performed based on the selected costume (Para 0422, The linkage can also be among friends where information can be provided about what type of garments and what particular garments friends buy that are similar). However, Adeyoola does not appear to explicitly teach a person wishing to visit downloads a costume application from an application providing site. In analogous art, Mitchell teaches a person wishing to visit downloads a costume application from an application providing site (Page 2, Wardrobe Journal is a useful little app that's meant for personal use by people wanting to save their wardrobe choices). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Adeyoola to include a person wishing to visit downloads a costume application from an application providing site, as taught by Mitchell. One of ordinary skill in the art would be motivated to modify the method of Adeyoola to include a person wishing to visit downloads a costume application from an application providing site in order to help the user keep track of costumes, as taught by Mitchell (Page 2, The app can help you keep track of costumes, characters, and more). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of Rao (US 20100036912 A1) hereafter Rao.
Regarding claim 3, Adeyoola teaches the matching information providing method according to claim 2, further comprising: acquiring current location information for the plurality of users (Para 0393, The user can also select and filter depending on their location); and providing information on the other user of the grouped users for the plurality of users at the destination (Para 0788, This is a feature where the user can share looks with a closed group of other users, friends, who then can make comments and rate the look). However, Adeyoola does not appear to explicitly teach the plurality of users being grasped based on the acquired current location information. In analogous art, Rao the plurality of users being grasped based on the acquired current location information (Para 0047, FIG. 4 is a flow chart of an exemplary operation of a social group-based interaction system that determines a current location of a mobile device and automatically assigns social groups to a user). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Adeyoola to include the plurality of users being grasped based on the acquired current location information, as taught by Rao. One of ordinary skill in the art would be motivated to modify the method of Adeyoola to include the plurality of users being grasped based on the acquired current location information in order to provide automatic memberships to social groups, as taught by Rao (Abs, in general, automatic memberships to social networks, social groups and to discussion lists are provided to users, based on user's current location).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola in view of VINCEJ (https://web.archive.org/web/20201103224656/https://www.travelinglifestyle.net/best-travel-planning-apps/ ) hereafter VINCEJ. 
Regarding claim 4, Adeyoola teaches the visit information is provided to another user of users grouped by the visit information (Para 0027, The system provides a shared, live fitting room where different users can see one or several virtual body models being dressed). However, Adeyoola does not appear to explicitly teach wherein the plurality of users is able to input visit information including a desired date and time of visiting the destination. In analogous art, Vincej teaches the plurality of users is able to input visit information including a desired date and time of visiting the destination (Page 1, map out a day itinerary with start/end times). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Adeyoola to include the plurality of users being able to input visit information including a desired date and time of visiting the destination, as taught by Vincej. One of ordinary skill in the art would be motivated to modify the method of Adeyoola to include the plurality of users being able to input visit information including a desired date and time of visiting the destination in order to plan future trips with other users, as suggested by Vincej (Page 1, Wanderlog is your all-in-one destination for planning future trips, sharing travel guides, and blogging past trips). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166